UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):October 15, 2010 GENTA INCORPORATED (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 0-19635 33-0326866 (Commission File Number) (IRS Employer Identification No.) 200 Connell Drive Berkeley Heights, NJ (Address of Principal Executive Offices) (Zip Code) (908) 286-9800 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) o Pre -commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) o Pre -commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On October 15, 2010, Genta Incorporated (the “Company”) issued a press release announcing that the Company’s stock symbol would switch from GETA.ob to GNTA.ob on Monday October 18, 2010. On October 18, 2010, the Company issued a press release reiterating the change in the stock symbol. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. Exhibit Number Description Press Release of the Company dated October 15, 2010 Press Release of the Company dated October 18, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GENTA INCORPORATED Date: October 18, 2010 By: /s/ GARY SIEGEL Name: Gary Siegel Title: Vice President, Finance EXHIBIT INDEX Exhibit Number Description Sequentially Numbered Page Press Release of the Company dated October 15, 2010 Press Release of the Company dated October 18, 2010
